Defendant’s exceptions sustained and motion for new trial granted, with costs to defendant to abide event. Held, that the court erred in excluding evidence of the contract between the corporations and evidence with reference to the pay roll and the contract and pay check and then holding and charging the jury that deceased was in defendant’s *907employ when the accident and death occurred. (See Kirby v. Lackawanna Steel Co., 109 App. Div. 334.) All concurred, except Spring and Kruse, JJ., who dissented.